EXHIBIT 10(Q)
G&K SERVICES, INC.
2006 EQUITY INCENTIVE PLAN
TERMS OF
RESTRICTED STOCK GRANT – THREE YEAR CLIFF VESTING
Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you restricted shares of the Company’s
Class A Common Stock, $0.50 par value per share (the “Stock”), pursuant to the
terms of the G&K Services, Inc. 2006 Equity Incentive Plan (the “Plan”). A copy
of the Plan is enclosed herewith. The terms of your Stock are governed by the
provisions of the Plan generally and the specific terms set forth below. Your
Grant Letter and this statement of terms are your Award Agreement under the
Plan. In the event of any conflict or inconsistency between the terms set forth
below and the provisions of the Plan, the provisions of the Plan shall govern
and control.

1.   Grant of Stock

Subject to your acceptance in accordance with this paragraph 1, the Company
grants you the aggregate number of shares of Stock set forth in the Grant
Letter, in accordance with the Plan. You may accept the Stock by logging into
your account at http://www.melloninvestor.com and selecting the ‘Acknowledge
Grant’ button associated with your grant. Upon such acceptance, the Stock shall
be issued of record in your name in “book-entry” form, without stock
certificates, and shall be registered on the books of the Company maintained by
the Company’s transfer agent.   2.   Rights of Employee

Upon the acceptance and issuance of the Stock, you will become a shareholder
with respect to the Stock and shall have all of the rights of a shareholder with
respect to such Stock, including the right to vote such Stock and to receive all
dividends and other distributions paid with respect to such Stock; provided,
however, that such Stock shall be subject to the restrictions set forth in
paragraph 3 below.   3.   Restrictions

You agree that at all times prior to the vesting of the Stock as contemplated by
paragraph 4 below:

  a)   you will not sell, transfer, pledge, hypothecate or otherwise encumber
the Stock; and     b)   if your employment with the Company is voluntarily or
involuntarily terminated for any reason whatsoever, or you violate the terms of
any confidentiality agreement, non-solicitation covenant or covenant not to
compete, however delineated, subject to paragraph 4 below, you will, for no
consideration, forfeit and transfer to the Company all shares of Stock that
remain subject to the restrictions set forth in this paragraph 3.

    Subject to the lapse of the restrictions set forth in subsections (a) and
(b) of this paragraph 3, the Stock registered on the books of the Company
maintained by the Company’s transfer

 



--------------------------------------------------------------------------------



 



    agent shall bear such restrictive notations and be subject to such stop
transfer instructions as the Company shall deem necessary or appropriate in
light of such restrictions.

4.   Lapse of Restrictions

One hundred percent (100%) of the restrictions set forth in paragraph 3 above
shall lapse on the Stock on the three year anniversary of the “Grant Date” set
forth in the Grant Letter.. Within 30 days after the date that the restrictions
set forth in subsections (a) and (b) of Section 3 have lapsed with respect to
shares of Stock and such shares have become vested, free and clear of all
restrictions, except as provided in the Plan, the Company shall instruct its
transfer agent to remove any restrictive notations and stop transfer
instructions placed on the Stock register in connection with such restrictions.
  5.   Copy of Plan

By the accepting the Stock, you acknowledge receipt of a copy of the Plan, the
terms and conditions of which are hereby incorporated herein by reference and
made a part hereof by reference as if set forth in full.   6.   Administration

The agreement and understanding regarding the Stock shall at all times be
subject to the terms and conditions of the Plan. The Committee shall have the
sole and complete discretion with respect to all matters reserved to it by the
Plan and decisions of the Committee with respect thereto and to the terms set
forth herein shall be final and binding upon you. In the event of any conflict
between the provisions set forth herein and those set forth in the Plan, the
provisions of the Plan shall govern and control.   7.   Continuation of
Employment

The agreement and understanding regarding the Stock shall not confer upon you,
and shall not be construed to confer upon you, any right to continue in the
employ of the Company for any period of time, and shall not limit the rights of
the Company in its sole discretion, to terminate your employment at any time,
with or without cause, for any reason or no reason, or to change your assignment
or rate of compensation.   8.   Withholding of Tax

To the extent that the receipt of the Stock or the lapse of any restrictions
thereon results in income to you for federal or state income tax purposes, you
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money or shares of unrestricted Stock, as permitted by
the Plan, as the Company may require to meet its withholding obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any cash or Stock remuneration then or thereafter
payable to you any tax required to be withheld by reason of such resulting
compensation income.   9.   Section 83(b) Election

You understand that you (and not the Company) shall be responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated herein.
You shall rely solely on the determinations of your tax advisors or your own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. You understand that
Section 83 of the Internal Revenue Code of 1986, as

2



--------------------------------------------------------------------------------



 



    amended (the “Code”), taxes as ordinary income the difference between the
amount paid for the Stock and the fair market value of the Stock as of the date
restrictions on the Stock lapse. In this context, “restriction” includes,
without limitation, the vesting restrictions set forth in paragraph 3 hereof.
You understand that you may elect to be taxed at the time the shares of Stock
are purchased rather than when and as the restrictions on the Stock lapse or
expire by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days from the Grant Date. In the event you
file an election under Section 83(b) of the Code, such election shall contain
all information required under the applicable treasury regulation(s) and you
shall deliver a copy of such election to the Company contemporaneously with
filing such election with the Internal Revenue Service. YOU ACKNOWLEDGE THAT IT
IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION
UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST THAT THE COMPANY OR ITS
REPRESENTATIVES MAKE THIS FILING ON YOUR BEHALF.

10.   Further Assurances

By accepting the Stock discussed herein, you will agree to execute such papers,
agreements, assignments, or documents of title as may be necessary or desirable
to effect the purposes described herein and carry out its provisions.   11.  
Governing Law

The agreement and understanding regarding the Stock, and its interpretation and
effect, shall be governed by the laws of the State of Minnesota applicable to
contracts executed and to be performed therein.   12.   Amendments

The agreement and understanding regarding the Stock may be amended only by a
written agreement executed by the Company and you.   13.   Entire Agreement

The provisions set forth herein and those contained in the Grant Letter and the
Plan embody the entire agreement and understanding between you and the Company
with respect to the matters covered herein, in the Grant Letter and in the Plan,
and such provisions may only be modified pursuant to a written agreement signed
by the party to be charged.

3